Bakewell, J.,
delivered a dissenting opinion.
The Constitution recently adopted by the people of this State contains a provision for submitting a certain Scheme and Charter to a vote of the people of St. Louis County. It further provides that, if this Scheme and Charter be ratified by the vote of the people of St. Louis County, a copy of such Scheme and Charter, with a certificate thereto appended, signed by the mayor of St. Louis and authenticated by the seal of the city, and also signed by the presiding justice of the County Court, and authenticated by the seal of the county, setting forth the submission of the Scheme and Charter to the qualified voters of the county and city, and its ratification by them, shall be made in duplicate, one copy to be deposited with the secretary of state, the other to be recorded and deposited among the archives of the city.
The Scheme and Charter were, accordingly, on August, 22, 1876, submitted to a vote of the people of the city and county of St. Louis. The county clerk, acting under the election law in force in St. Louis County at the time, canvassed the returns of the judges of said election, and certified the result of this canvass to the County Court. This return, recognized by the general election laws as an *124official statement of the result of the election, shows the defeat of the Scheme and Charter.
On October 13,1876, at the relation of Thomas B. Henly and others, tax-payers and voters residing in the county of St. Louis, an application was made to the Circuit Court of St. Louis County for a writ of mandamus directed to Overstolz, mayor of St. Louis, and Schultz, presiding justice of the County Court, commanding them to certify a copy of said Scheme and Charter, and of the ratification of the same, and to examine and count the ballots and inspect the returns, to verify whether said Scheme and Charter had or had not been adopted. This application, amongst other allegations, contained a statement that the Scheme and Charter had been duly and legally adopted at the election held on August 22d, as the law provided.
To the alternative writ, which, in consequence of this application, was directed to them, the mayor and presiding justice made return that the judges of election for their respective districts in said city and county of St. Louis made return of the poll-books, ballot-boxes, and ballots cast at said election, together with certificates of all ballots cast in their respective districts, to the clerk of the County Court, which certificates stated the number of ballots cast for and against said Scheme and Charter; that the clerk thereupon made out a certificate and abstract of the vote, and delivered one duplicate copy thereof to each of respondents (said certificate and abstract are then set out in the return) ; and it appears thereby, and respondents state, that the Scheme and Charter were not ratified; and whether said Scheme and Charter were ratified by a majority of votes, or whether such ratification will appear on examination of the ballots cast, respondents say that they have not, and are not by law required to have, a further knowledge than thus set forth; and, further, they say that the only means of information or knowledge that respondents are required or allowed by law to act upon are those thus set forth; and that it is not their duty to inspect poll-books, *125examine returns of judges, or inspect or count the ballots, or adopt any other or further means of ascertaining the result of the election.
To this return the relators of plaintiff answer that it is not true that the Scheme and Charter were not ratified; that, on the contrary, they received the majority of legal votes at said election ; that the certificates and enumeration of the judges of said election, and their poll-books, are untrue ; that a number of not legally qualified voters voted against said Scheme, to wit, such a number of voters in such and such precincts; and that many legal voters who voted in favor of the Scheme and Charter are returned as having voted against it, to wit, such and such numbers in such and such precincts. The numbers at each precinct are given in the answer, but the names of the illegal voters are not given, nor any information to identify the illegal voters. The answer further says that the certificate of the county clerk is untrue.
The reply of respondents is to the effect that they have no knowledge or information of any mistake or fraud in said election, and, specifically, as to each allegation of mistake or fraud, that they have no knowledge as to it; that their whole knowledge in the matter is derived from the certificate of the county clerk; and they demand strict proof of these allegations in the answer to the return.
Upon the filing of this reply, the relators of plaintiff moved the court to appoint persons to examine and count the lawful ballots cast at said election, to compare them with the poll-books and report the result; and that for these purposes these persons so appointed should have access to, and be permitted to examine, the poll-books, ballot-boxes, and ballots used in said election and in the custody of the county clerk, and to make return of their proceedings to the court.
Thereupon, on November 15, 1876, the Circuit Court, without any preliminary proof to show any ground to believe *126that there had been any mistake or fraud in said election, appointed five commissioners to make the examination, and made an order in the following words :
The court orders that said commissioners “ shall first take, subscribe, and file their oaths that they will well and faithfully discharge their duty, and that they will make a true report of their proceedings. And it will be further ordered that the clerk of the County Court shall permit an inspection, counting, and examination of the ballots cast at said election in the different voting precincts mentioned in the petition as being those where the alleged mistakes have occurred, in his presence, during the hours of-o’clock, a. m., to-o’clock, r. m., of each day, by said commissioners, as the same has become necessary to be used in evidence in this case now pending in this court; and that said commissioners proceed to examine and count said ballots in said election precincts, and report:
“First. The number of ballots duly numbered according to law, and of these how many were cast for or against the Scheme and Charter in each of said election precincts.
“Second. The number of ballots not numbered according to law, and of these how many of them were cast for or against the Scheme and Charter in each of said precincts.
“Third. Any other fact relative to the true result of the election, which may appear from the inspection, examination, and count of the ballots. '
“And it is further ordered that said commissioners may in case of doubt or difference of opinion, report any fact to this court and pray for further instructions.
“And that a copy of this order be duly served on the clerk of the County Court and delivered to said commissioners.
“ Let an order according to this be entered.”
On the day that this order was made in the Circuit Court, Robert A. Barnes and other tax-payers and voters of St. Louis County filed their petition in the Circuit Court, pray*127ing to be made co-defendants with said Overstolz and Schultz, which prayer was denied; and thereupon said Barnes and his co-petitioners make an application to this court, wherein they set forth all these facts, and aver that the said election was duly and lawfully held, according to the provisions of the general election laws of the State, and that the said Scheme and Charter was defeated by a vote of the majority of the lawful voters voting at said election, and that the mayor of the city and presiding judge of the County Court have no power or authority by law to go behind the returns or examine the ballots of said election; that the order made by Louis Gottschalk, the judge of the Circuit Court, is illegal, andan order which he has no power or authority to make, and to the damage of petitioners and the voters of this county; and they ask for. a writ of prohibition, directed to said Gottschalk, judge of the Circuit Court, and to the relators in said application for a mandamus, and to said committee appointed to count the ballots and inspect the poll-books, restraining each and every one of them from further proceeding in said matter.
It was long ago remarked, perhaps hypercritically, that Virgil makes Bhadamanthus first punish criminals, then hear them, and then compel them to confess. Bhadamanthus, however, was a judge in hell, where order is supposed not to prevail, ubi nullus ordo, sed sempiternus horror inhabitat. It is not, perhaps, so easy to explain why an application is made to the Circuit Court for a writ commanding the mayor and presiding judge of the County Court first to certify that a certain Scheme and Charter was adopted, and then to count ballots and inspect returns to see whether it is adopted or not. Yet this petition for a writ of prohibition states that that is what is asked by the relators in their application for a mandamus. It also seems incongruous that these same relators should allege that the Constitution imposes a duty of counting these ballots and examining the poll-books upon Mayor Overstolz and Judge *128Schultz alone, and, in the same proceeding in which they allege that these gentlemen, and these gentlemen alone, are the officers named to do this work, ask that a commission of other gentlemen be appointed to do it for them, as a preliminary step to obtaining an order commanding them to do it for themselves.
The application for a mandamus, and the action of the Circuit Court thereon, seem irregular in more than one respect. Courts will be astute in seeing to their jurisdiction in applications for mandamus, where no appeal lies and no writ of error can be had, and because much mischief might ensue if the court improvidently enjoined the performance of things impossible or improper. It is a prerogative writ, and not a writ of right; and prerogative writs do not issue as of mere course, without showing some probable cause why the extraordinary power of the State is called to the assistance of the relator.
An application for mandamus should always be made within reasonable time. In this case it was made two months after the election to which respondents are to be required to certify, and on the eve of a general election which will have been in a great measure futile in this county if the result of the application should show, as the relators claim it will, in their application for the writ, that the Scheme and Charter in question was actually adopted in August last. The application is made so closely upon the heels of the November elections that no order is, or could well be, obtained in the case until those elections are over and the result known.
The trial of issues of fact in a mandamus case does not differ from the trial of such issues in a personal action. Formerly, there were no issues of fact in a proceeding for mandamus, because the return was conclusive as to facts. But that is now changed, both in England and this country. Still, the trial is by jury, when any issue of fact arises ; the evidence is viva voce, and it must fully support the issues ; *129and no issues but those raised — either by feigned issue, where that is the practice, or by traverse to the return, as our statute provides — can be tried. How the appointing of a commission to count the ballots can be a trial of an issue as to the validity of an election, where such an issue is raised in a proceeding at law, or how the determination of this issue could tend to inform the court whether a peremptory mandamus should go to direct the same count to be made by other parties, alleged by relators to be the only legally constituted officers for that purpose, I cannot see.
It is said that mandamus will never be granted to command any person to exercise a jurisdiction which he is not clearly and certainly appointed to, and bound by law to exercise; nor where obedience to the writ might subject those obeying it to an action. The application in this case was for a rule on two men to inspect poll-books and count a vote. These men were neither judges of election nor clerks of the County Court. No statute, in express terms, gives them any such power. The general statutes, in express terms, impose these duties upon other officers ; and the general election law says (Wag. Stat. 569, sec. 23) : “All elections in the city and county of St. Louis” (not elections of candidates, but all elections) “ shall be conducted, in all respects, as provided by the laws now in force regulating elections in said county.” The Constitution provides (art. 9, sec. 21) .that the respondents in this mandamus proceeding shall certify, over the respective seals of the city and county, to the submission to vote of this Scheme and Charter, and their ratification, if ratified; but is quite silent as to any change in the general law which makes the certificate of the couuty clerkprima-facie evidence of the result of an election. Whether, in this Scheme and Charter election, are the ballot-boxes to be returned to the county clerk and the vote to be canvassed by him, and his certificate to be made to the County Court, as in other cases of election? or, second, are the ballot-boxes to be returned *130to the mayor of the city and the presiding justice of the County Court, the vote to be canvassed by them as by the clerk of the County Court in an ordinary election ? or, third, are the ballot-boxes to be returned to the presiding j ustice and the mayor, and are they, themselves, to count the ballots and compare them with the poll-books, and determine whether the Scheme and Charter have been ratified? — all these theories of the duty of the mayor and presiding judge in the premises are entertained, in view of the language or the silence of the Constitution. Not that all three views are entertained, perhaps, by any one man on any one day; but they were all expressed as being entertained by the various learned counsel who argued before us for and against the writ of prohibition in this case. There is, therefore, some room for hesitation before assuming jurisdiction to order men to perform a judicial function, when perhaps their duties are purely ministerial; and where, if their duties are ministerial, obedience to the writ will be a serious usurpation of power in a matter which aifects the most valued light of every freeman, and may lead to very serious consequences.
I apprehend that courts will not so readily entertain an application for mandamus in this country as in England, for many reasons. In England it is now entertained with much greater readiness, because the law provides for an appeal or writ of error, and makes provision for bringing in as parties defendant any persons having or claiming any interest in the matter of the writ, to appear and show cause against issuing the same ; and the courts will thereupon make such rules and orders between the parties as circumstances require. 3 Steph. Com. 684; 1 & 2 Will. IV., ch. 58; 9 Anne, ch. 20; 1 Will. IV., ch. 21.
In the mandamus proceeding now under consideration, those interested against the issuing of the writ applied to be made defendants, and their application was, of course, denied : our law making no provision for any such order.
Formerly, mandamus would lie to compel performance *131of a ministerial duty only; but now it lies to command performance, by any inferior jurisdiction or officer, of any public duty where there is no other adequate specific legal remedy ; but the jurisdiction of the court to command the execution of the particular act or duty, the subject-matter of the writ, must be clear. The court, as the general guardian of public rights, will render it the suppletory means of substantial justice in every case where there is no other remedy for a legal right, and will provide as effectually as it can that all official duties are fulfilled whenever the subject-matter is properly within its 'control. It issues upon the assumption that that which ought to have been done in time past has not been done.
The Avrit of mandamus is, in form, a command in the name of the State, directed to any person, corporation, or inferior court of judicature, requiring them to do some particular thing therein specified Avhich appertains to their office and duty, and which the court issuing the writ has previously determined, or at least supposes, consonant to right and justice. It is a high prerogative writ of an extensive remedial nature, and may in some cases be issued where the injured party has another more tedious method of redress; but, in general, it will not issue unless the injured party has the clearest right to have something done, and has no other specific means of compelling its performance. There must be a clear right; that right must be complete, and not inchoate, and there must be no other adequate remedy; otherwise the writ is denied.
It is alleged by those applying for the writ of prohibition that the attempt is being made to use the remedy of mandamus in the Circuit Court for the purpose of having an election contest; the theory of relators in the mandamus suit, being that the general election law for candidates for office* does not apply to an election for a Scheme and Charter,, although the Constitution lays down no other regulations, for that election, unless the provisions of sections 20, 21,. *132article 9, be held to appoint a new and different method of canvassing the returns.
It is manifest that the aim of the relators is, by means of a mandamus, to draw to the Circuit Court, in that proceeding, jurisdiction of a contested election, in which many of the salutory provisions of the law of contested elections must be wholly disregarded. Why else is the court asked to direct a recount of the ballots and a reexamination of the poll-books ? Why to appoint commissioners for that purpose ? And why to direct certain officers to certify the adoption of the Scheme and Charter? If the peremptory mandamus goes according to the prayer of the relators, will it not be a judicial determination that the Scheme and Charter have been ratified, in the face of the certificate of the County Court clerk, and the return of the mayor and the presiding justice of the County Court, that they have not received a majority of votes ?
Suppose the general election law not to apply to this Scheme and Charter election, and that the true interpretation of the Constitution is that the mayor and the presiding judge of the County Court are to canvass the vote, to examine and count the ballots, and, for that purpose, to receive the ballot-boxes from the election judges and open them, then it seems to me that the Circuit Court has no right to make an order appointing, as it is asked to do, commissioners to perform a duty which the Constitution devolves upon Mayor Overstolz and Judge Schultz. Suppose, on the other hand, that the mayor and presiding justice have a merely ministerial duty to perform in regard to this election, and that the general election law of the State applies as far as may be ; the ballot-boxes were, then, properly returned to the county clerk, his certificate to the County Court was prima-facie evidence that the Scheme and Charter were defeated. What right have the relators, then, to a writ of mandamus commanding Overstolz and Schultz to do what they were only to do in the event that *133the Scheme and Charter were ratified? The relators say they will establish this right in the very proceeding which we are asked to prohibit; and they ask the Circuit Court to allow them to contest the election on the application for a mandamus for the purpose of establishing their right to have the writ. I think there must be a clear duty, plainly incumbent upon those upon whom the writ is to be served, at the time the application is made, or the writ should be denied; and I do not believe that an election contest in this State can be conducted under cover of a traverse of a return to a mandamus served upon one whose alleged duty it is to canvass the votes or the returns.
The proceedings in an election contest are not to be ex parte. But, if an election contest could be carried on under cover of an application for a mandamus, the proceedings are ex parte, and the commissioners to count the votes and examine the ballots and poll-books are appointed at the suggestion of the relators, who claim in their petition that the Scheme and Charter is ratified. Those voter's who desire the defeat of the Scheme and Charter cannot, nor can any. of them, interplead to be made parties, whatever interest they may have in the result of the proceedings. Issues can be made only between the party to whom the writ is directed and the party suing out the writ; and neither the parties nor the court can transform a return to a mandamus into a bill of interpleader.
It is my own opinion that the provisions of the general election law of the State govern this election so far as they can be made to apply. Otherwise, it is hard to see how there could be any legal election at all. It would seem that we must go to the general law, in the absence of any other provision, since that law alone establishes the election precincts and provides forjudges of election, poll-books, and the manner of making the election returns. It seems that the clerk of the County Court, in this as in other elections, was the proper person to canvass the votes, that it was his *134duty to certify the result to the County Court, and that his certificate was ¶rima-facie evidence of the result; and those against whom this writ was directed having answered that the county clerk had certified the Scheme and Charter voted down at the election, and their duty being purely ministerial, that ought to be an end of the proceedings.
If it should be granted, then, that the Circuit Court, in the exercise of its broad discretion in such matters, rightly entertained jurisdiction of this application for a mandamus, still, if it exceeded its powers by the order which it has made in the case, this would not be a mere error or irregularity, against the consequences of which no relief could be obtained except by appeal or writ of error.
I cannot see that the Circuit Court has in this proceeding any right whatever to appoint commissioners to open the ballot-boxes, or any of them, or to canvass the vote ; and I do not believe that the mayor and presiding justice of the County Court are bound in law to give any credence whatever to any report made by such commissioners; whereas, on the theory that they are not themselves the sole canvassers of this vote, the mayor and presiding justice are bound to accept the result as embodied in the report of the county clerk as true upon its face.
The matter of determining the validity of an election is a judicial function, to be passed on by a tribunal competent to make adjudication where the parties interested may be heard. The State ex rel. v. Vail, 53 Mo. 112. Whatever the remedy in this case may be, it is not by mandamus against ministerial officers named in the Constitution ; and, a return to the alternative writ having been made, by which it appears that the relators of plaintiff have not a clear right to a peremptory order against the respondents commanding them to certify a copy of the Scheme and Charter, as provided in case of their ratification, I think the Circuit Court should not be allowed to appoint commissioners to inspect ballots and poll-books, and that it exceeds its powers when *135it attempts to do so. “In cases of contested elections, the ballots cast may be counted, compared with the list of voters, and examined under such safeguards and regulations as may be prescribed by law.” Const., art. 8, sec. 3. But an election contest cannot be inaugurated in this State by means of an application for a mandamus upon a returning officer to certify the adoption, by popular vote, of a measure submitted to the people. The Circuit Court has no right to authorize any inspection of ballots, except as provided by law.
It is said, however, that this court cannot interfere, because the question of jurisdiction was not raised below. It is true that no plea to the jurisdiction was verified and tendered in person during the sitting of the court below, and refused; and this might be fatal to an application for a writ of prohibition made by the respondents in the mandamus proceeding. But this application is made by persons who were not, and could not by possibility become, parties to that proceeding. If they have any rights in the matter, and could be heard at all, under any circumstances, to apply for a writ of prohibition against the issuing of tbe peremptory writ, or of any order in this mandamus case, I do not think that they can be injuriously afFected by the neglect or refusal of respondents below to plead to the jurisdiction of the court.
No personal interest in the proceedings sought to be prohibited need be shown by the relator or petitioner, and the writ of prohibition may be granted on the application of a stranger to the record ; because, when an inferior court proceeds in excess of its lawful jurisdiction, it is chargeable with a contempt of the sovereign power, the people of the State in their political capacity, as well as with a grievance to the party injured.
It is of vital importance to the administration of justice that every judicial tribunal should be confined strictly to the exercise of its legal powers. Where the inferior court *136has jurisdiction of the subject-matter in controversy, a mistaken exercise of its acknowledged powers will not justify a resort to the extraordinary remedy of prohibition; but the province of the writ is not confined to cases where the subordinate court is absolutely devoid of jurisdiction, but is extended to cases where the court, though rightfully entertaining jurisdiction of the subject-matter in controversy, has exceeded its legitimate powers. Though the parties and subject-matter be within the jurisdiction of the inferior court, yet if, in handling matters clearly within its cognizance, it transgresses the bounds prescribed by law, a prohibition will be awarded. If the injured party, in such cases, were without remedy, it would be an impropriety which no government ought to endure. 3 Bla. Com. 112. Lord Ellenborough said, in Gapper v. Gould, 5 East, 365, “we cannot feel ourselves warranted in holding that the grounds of granting prohibitions are so narrow and limited as to be confined solely to cases of excess of jurisdiction.” This language is adopted by the Court of Appeals of South Carolina, in The State v. Ridgell, 2 Bailey, 560; and in that case the superior tribunal interfered after judgment, the case being an illegal sentence to an excessive punishment inflicted on a slave in a case of which the lower court had jurisdiction. And in New York it is held that prohibition lies to prevent the exercise of unauthorized power in a cause of which the subordinate tribunal has jurisdiction, no less than when the entire cause is without its jurisdiction. Quimbo Appo v. The People, 20 N. Y. 542. Judge Selden, who delivered the opinion of the court, after citing many English cases in support of that proposition, says: “The writ was never governed by any narrow, technical rules, but was resorted to as a convenient mode of exercising a wholesome control over inferior tribunals. The scope of the remedy ought not to be abridged; it is far better to prevent the exercise of an unauthorized power than to be driven to the necessity of correcting the error after it is committed.”
*137The error of an illegal handling of ballots and scrutinizing of poll-books by persons who have no warrant of law to do these things is one that is a grave public mischief, as well as a wrong to the individual relators here. I do not see how the error is to be corrected at all, if it is permitted to take place. I think that the relators were entitl d to the remedy thus asked, and that the writ of prohibition should have gone against the judge of the Circuit Court.